Citation Nr: 1452939	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-12 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for type 2 diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for diabetic retinopathy.

3.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In September 2014, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  Such opinion was received in November 2014.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  An unappealed September 2008 rating decision denied the Veteran service connection for type 2 diabetes mellitus based essentially on finding that he did not have type 2 diabetes, but instead had type 1 diabetes mellitus (which is not listed as a disease associated with exposure to herbicides).  

3.  Evidence received since the September 2008 rating decision shows diagnoses of type 2 diabetes (and now includes a VHA medical advisory opinion to the effect that the Veteran's diabetes  is, in fact, type 2); relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; and raises a reasonable possibility of substantiating such claim.

4.  An unappealed September 2008 rating decision denied the Veteran service connection for diabetic retinopathy and peripheral neuropathy of the lower extremities based, in part, on a finding that diabetes mellitus was not service-connected.  

5.  Evidence received since the September 2008 rating decision includes the Board's award of service connection for type 2 diabetes mellitus; relates to an unestablished fact necessary to substantiate the claims of service connection for diabetic retinopathy and peripheral neuropathy of the lower extremities (as secondary to diabetes mellitus); and raises a reasonable possibility of substantiating such claims.

6.  The Veteran has diabetic retinopathy and peripheral neuropathy of both lower extremities, both shown to be complications of his type 2 diabetes mellitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for type 2 diabetes mellitus may be reopened.  38 U.S.C.A §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Service connection for type 2 diabetes mellitus is warranted on de novo review.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.313 (2014).  

3.  New and material evidence has been received, and the claims of service connection for diabetic retinopathy and peripheral neuropathy of both lower extremities may be reopened.  38 U.S.C.A §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2014).

4.  Secondary service connection for diabetic retinopathy and peripheral neuropathy of both lower extremities, as complication of service connected type 2 diabetes mellitus, is warranted.  38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, as this decision grants all of the benefits sought, there is no reason to belabor the impact of the VCAA on these matters, since any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a), viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A September 2008 rating decision denied the Veteran service connection for type 2 diabetes mellitus, diabetic retinopathy as secondary to type 2 diabetes mellitus, and peripheral neuropathy of the lower extremities also as secondary to type 2 diabetes mellitus.  The claim of service connection for type 2 diabetes mellitus was denied based on finding that the Veteran's diabetes mellitus was not shown to be type 2 diabetes (for which a presumption of service connection as due to exposure to herbicides in service is afforded), but instead was type 1 diabetes mellitus (which is not listed among the diseases related to herbicide exposure).  The claims of service connection for diabetic retinopathy, and peripheral neuropathy of the lower extremities, were denied based, in part, on the fact that could not be granted as secondary to diabetes mellitus because that disease was not service connected.  The Veteran did not appeal that decision (or submit new and material evidence in the year following, and it is final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the September 2008 rating decision showed that the Veteran served in Vietnam during the Vietnam Era (and thus was presumed to have been exposed to herbicides in service).  The evidence then of record also included the Veteran's service treatment records (which do not show any complaints, treatment or findings of diabetes, an eye disorder, or neuropathy), private treatment records that show diagnoses of diabetes mellitus and diabetic peripheral neuropathy, and VA outpatient treatment records that show a diagnosis of  diabetic retinopathy.  The evidence also included reports of January and August 2008 VA diabetes mellitus examinations (when the Veteran was found to have type 1 (not type 2) diabetes mellitus.  The examiner noted the Veteran had multiple comorbidities that occurred after his diagnosis of diabetes including peripheral neuropathy and diabetic retinopathy.

Pertinent (and new) evidence received since the September 2008 rating decision includes statements from the Veteran's private doctors noting that he has type 2 diabetes mellitus with complications that include retinopathy and neuropathy.  Also received since the September 2008 rating decision are a report of a June 2011 VA diabetes mellitus examination and a November 2014 VHA advisory medical opinion (secured by the Board).  The June 2011 VA examiner diagnosed type 1 diabetes mellitus and noted that the Veteran had complications of diabetes that include retinopathy and peripheral neuropathy.  The VHA consulting expert concluded that it is at least as likely as not that the Veteran has type 2 diabetes mellitus.  

As the claims were previously denied essentially on the basis that the Veteran did not have type 2 diabetes mellitus, to reopen the claims of service connection for diabetes mellitus and complications of diabetes including diabetic retinopathy and peripheral neuropathy, additional evidence received must pertain to that unestablished fact, i.e., show or tend to show that the Veteran's diabetes mellitus is indeed type 2 diabetes mellitus, and warrants presumptive service connection based on his presumed exposure to herbicides while serving in Vietnam.  The diagnoses of type 2 diabetes by the Veteran's treatment providers (who based on familiarity with the history and symptoms of the Veteran's diabetes would be competent to opine  regarding its nature and etiology) are precisely evidence. Therefore, particularly considering the low threshold standard for reopening endorsed by the Court in Shade, supra, the Board finds that the new evidence is new and material and warrants reopening of the claim of service connection for diabetes mellitus, and in turn for the inextricably intertwined claims of service connection for the complications of that disease of diabetic retinopathy and peripheral neuropathy of both lower extremities.  

De Novo Review of Claims of Service Connection for Diabetes Mellitus and its Complications of Diabetic Retinopathy and Peripheral Neuropathy.
At the outset, the Board finds that in light of the favorable determinations being made (because there is no prejudice to the Veteran) it may proceed with de novo review of the claims without remanding the matters for initial de novo consideration of the reopened claims.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To substantiate a claim for service connection there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including type 2 diabetes mellitus) may be service connected on a presumptive basis as due to exposure to herbicides (Agent Orange) in service if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides in service.

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires evidence of: (1) a diagnosis of the disability for which secondary service connection is claimed; (2) an already service-connected disability; and (3) that the claimed disability was either (a) caused or (b) aggravated by the already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Type 2 Diabetes Mellitus

As the Board found there was conflicting medical evidence regarding the nature and etiology of the Veteran's diabetes mellitus, the Board sought to resolve the conflict by obtaining a VHA medical advisory opinion in the matter.  In that (November 2014) opinion, the consulting expert (a VA chief of endocrinology and metabolism) opined that it is at least as likely as not that the Veteran has type 2 diabetes mellitus.  The expert explained that the Veteran's history and medical care are consistent with both type 1 and type 2 diabetes mellitus, however type 2 is much more prevalent and the Veteran had a typical onset for type 2.  He had been treated with VA-provided medication for type 2 diabetes and clearly had insulin resistance (severe obesity).  While having no endogenous insulin (as reflected in the one c-peptide level) would argue for type 1 diabetes mellitus, the Veteran had had an extended period of significant insulin resistance and treatment with exogenous insulin.  Using metformin, thiazolidinediones, and liraglutide (which the Veteran received) would have been inappropriate treatment for type 1 diabetes mellitus.  The Board the opinion of the VHA expert to be the most probative evidence in the record regarding the nature and etiology of the Veteran's diabetes.   It provides the most complete explanation of rationale, with discussion of the up-to-date understanding of the medical principles involved.  The Board therefore finds it persuasive.  As it supports the Veteran's claim that he has type 2 diabetes mellitus, and in accordance with the governing law outlined above, the Board concludes that presumptive service connection for type 2 diabetes mellitus as due to exposure to herbicides in Vietnam is warranted. 




Diabetic Retinopathy and Peripheral Neuropathy of the Lower Extremities

It is not in dispute that the Veteran has diabetic retinopathy and peripheral neuropathy of both lower extremities.  January and August VA examinations produced opinions essentially to the effect that these were complications of his [now service-connected] diabetes [now shown to be type 2].  A September 2010 VA outpatient primary care clinic record also notes assessments of diabetes mellitus, retinopathy, and diabetic neuropathy.  June 2011 VA examination, complications of the Veteran's diabetes were noted to include retinopathy, and peripheral neuropathy.  In summary, while there has been dispute regarding the nature of the Veteran's diabetes (which based on a VHA opinion the Board resolved in his favor in the determination above), the evidence is unequivocal that his diabetic retinopathy and peripheral neuropathy of the lower extremities are complications of/secondary to his now service connected type 2 diabetes.  The requirements for establishing secondary service connection are met, and secondary service connection for diabetic retinopathy and peripheral neuropathy is warranted.   


ORDER

The appeal to reopen claims of service connection for type 2 diabetes mellitus, diabetic retinopathy, and peripheral neuropathy is granted; service connection for diabetes, diabetic retinopathy, and peripheral neuropathy of both extremities is granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


